DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The use of “and/or” language renders the claim indefinite as it is not clear if the light source comprises both light emitting diode and ultra-violet light emitting device or one of the two. 
The applicant is advised that, when comparing the claim with the Prior Art, the Examiner assumed and interpret the claim as the light source comprises light emitting diode or ultra-violet light emitting device.. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Cosmescu (US 2016/0338796).
Regarding claim 1, Cosmescu discloses a disposable clamp light (10, see Fig. 1A, Para. 0022) comprising: a housing (22, see Fig. 1A, Para. 0022); a light source (16, see Fig. 1B, Para. 0022); and at least one attachment (14, see Fig. 1A, Para. 0022) configured to couple the disposable clamp light to a medical device (e.g. electrosurgical pencil 50, see Figs. 3-5, Para. 0021 and 0022).

Regarding claim 2, Cosmescu further discloses comprising a power source (battery 18, see Fig. 1A, Para. 0022) in electrical communication with the light source (16, see Fig. 1B, Para. 0022).

Regarding claim 3, Cosmescu further discloses the power source is a battery (18).

Regarding claim 4, Cosmescu further discloses a switch (20, see Fig. 1A, Para. 0022) in electrical communication with the light source (16, see Fig. 1A, Para. 0022).

Regarding claim 5, Cosmescu further discloses the switch is a single-use switch (see Fig. 1A, Para. 0022).

Regarding claim 7, Cosmescu further discloses the light source (16) comprises a light emitting diode or an ultra-violet light emitting device (see Fig. 1A, Para. 0022).

Regarding claim 8, Cosmescu further discloses the housing (22) comprises an upper surface, wherein the upper surface of the housing is configured to be positioned adjacent to a lower surface of the medical device when the attachment is attached to the medical device (see Figs. 3-5).

Regarding claim 9, Cosmescu further discloses the at least one attachment comprises an attachment clip (14/74) having a first arm and a second arm (see Figs. 1A and 5) extending from the housing, wherein the first arm and the second arm are configured to surround a portion of the medical device to couple the disposable clamp light to the medical device (50, see Fig. 5).

Regarding claim 10, Cosmescu further discloses the at least one attachment comprises a plurality of attachments (see Fig. 5).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cosmescu (US 2016/0338796) in view of Martinez (US 2016/0327253).
Regarding claim 6, the teachings of Cosmescu have been discussed above.
However, Cosmescu is silent with respect to the switch is a multi-use switch.
Martinez teaches a clip-on light source is provided that is suited for use with medical instruments; wherein the light source includes a switch (50, see Fig. 2, Para. 0022) that can be a multi-state switch, providing different set intensities from the light source (18) (e.g. a three-way switch or equivalent), allowing the user to control operation of the light.
Therefore, in view Martinez, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cosmescu’s switch to be a multi-use switch for allowing the user to control operation of the light, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, using  multi-use switch would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Claims 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cosmescu (US 2016/0338796) in view of Karram et al. (US 6,428,180).
Regarding claim 11, Cosmescu further discloses the disposable light (10, see Fig. 1A, Para. 0022) is to be attached to the medical device such as  any type of electrosurgical pencil or electrosurgical pencil having a handle, an elongated body.
However, Cosmescu is silent with respect to the medical device is an alligator clamp, alligator forceps, or other foreign body removal device, the medical device having a handle, an elongated body, and at least one clamp for grasping an object.
Karram et al. teaches an illumination device (102, see Fig. 1) to be attached to a surgical instrument (100) such as clamping or tissue manipulation tool having a foreign body removal device (108), a handle (104 and 106), an elongated body, and at least one clamp for grasping an object (108, see Fig. 1, Col. 3 lines 65-67 and Col. 4; lines 1-9). Karram et al. further teaches the illumination device (102) can be readily mounted at any selected location on any surgical tool without modification or special configuration of the surgical tool itself to enable it to receive a lighting unit. Furthermore, the illumination device (102) is optionally attachable to a surgical instrument or, at the user's option, to other surgically related locations such as adjacent human tissue (see Col. 4; lines 22-29).
Therefore, in view of Karram et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the electrosurgical pencil of Cosmescu with other medical tools such as alligator clamp, alligator forceps, or other foreign body removal device so it the illumination device can be used with any surgical tool without modification or special configuration of the surgical tool itself to enable it to receive a lighting unit, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987). 

Regarding claims 12 and 17, Cosmescu discloses a lighted system comprising a medical device (50); a disposable light (10, see Fig. 1A, Para. 0022) wherein the disposable clamp light comprising: a housing (22, see Fig. 1A, Para. 0022); a light source (16, see Fig. 1B, Para. 0022); and at least one attachment (14, see Fig. 1A, Para. 0022) configured to couple the disposable clamp light to a medical device (e.g. electrosurgical pencil 50, see Figs. 3-5, Para. 0021 and 0022).
However, Cosmescu is silent with respect to the medical device is a medical clamp device or veterinary medical clamp device; wherein the at least one attachment secures the disposable clamp light to the clamp; wherein the medical clamp device is an alligator clamp, alligator forceps, or other foreign body removal device, the medical device having a handle, an elongated body, and at least one clamp for grasping an object.
Karram et al. teaches an illumination device (102, see Fig. 1) to be attached to a surgical instrument (100) such as clamping or tissue manipulation tool having a foreign body removal device (108), a handle (104 and 106), an elongated body, and at least one clamp for grasping an object (108, see Fig. 1, Col. 3 lines 65-67 and Col. 4; lines 1-9). Karram et al. further teaches the illumination device (102) can be readily mounted at any selected location on any surgical tool without modification or special configuration of the surgical tool itself to enable it to receive a lighting unit. Furthermore, the illumination device (102) is optionally attachable to a surgical instrument or, at the user's option, to other surgically related locations such as adjacent human tissue (see Col. 4; lines 22-29).
Therefore, in view of Karram et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the electrosurgical pencil of Cosmescu with other medical tools such as alligator clamp, alligator forceps, or other foreign body removal device so it the illumination device can be used with any surgical tool without modification or special configuration of the surgical tool itself to enable it to receive a lighting unit, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987). 

Regarding claim 13, Cosmescu further discloses the housing (22) comprises an upper surface, wherein the upper surface of the housing is configured to be positioned adjacent to a lower surface of the medical device when the attachment is attached to the medical device (see Figs. 3-5).

Regarding claim 14, the teachings of Cosmescu have been discussed above.
However, Cosmescu is silent with respect to the housing (22) of the disposable clamp light is integrally formed with the medical clamp device (50) or veterinary medical clamp device.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cosmescu by forming the housing of the disposable light integrally with the medical clamp device in order to simplify the attachment process, since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re  Larson, 144 USPQ 347, 349 (CCPA 1965).

Regarding claim 15, Cosmescu further discloses the at least one attachment comprises an attachment clip (14/74) having a first arm and a second arm (see Figs. 1A and 5) extending from the housing, wherein the first arm and the second arm are configured to surround a portion of the medical device to couple the disposable clamp light to the medical device (50, see Fig. 5).

Regarding claim 16, Cosmescu further discloses the at least one attachment comprises a plurality of attachments (see Fig. 5).

Regarding claim 18, Cosmescu further discloses comprising a power source (battery 18, see Fig. 1A, Para. 0022) in electrical communication with the light source (16, see Fig. 1B, Para. 0022).

Regarding claim 19, Cosmescu further discloses the power source is a battery (18).

Regarding claim 20, Cosmescu further discloses a switch (20, see Fig. 1A, Para. 0022) in electrical communication with the light source (16, see Fig. 1A, Para. 0022).

Regarding claim 21, Cosmescu further discloses the switch is a single-use switch (see Fig. 1A, Para. 0022).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cosmescu (US 2016/0338796) in view of Karram et al. (US 6,428,180) and further in view of Martinez (US 2016/0327253).
Regarding claim 22, the teachings of Cosmescu have been discussed above.
However, Cosmescu is silent with respect to the switch is a multi-use switch.
Martinez teaches a clip-on light source is provided that is suited for use with medical instruments; wherein the light source includes a switch (50, see Fig. 2, Para. 0022) that can be a multi-state switch, providing different set intensities from the light source (18) (e.g. a three-way switch or equivalent), allowing the user to control operation of the light.
Therefore, in view Martinez, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cosmescu’s switch to be a multi-use switch for allowing the user to control operation of the light, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, using  multi-use switch would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Viola (US 2012/018495) discloses a surgical instrument system includes a surgical instrument, a power supply, and an accessory such as light source; Correa (US 6,988,814) discloses an illumination assembly including one or more light emitting diodes (LED) connected to a power supply and integrated in or supported on a device; Klieman et al. (US 5,817,119) discloses a surgical instrument having a handle, barrel and working end effector tip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875